Citation Nr: 1207353	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  08-11 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel







INTRODUCTION

The Veteran served on active duty from November 1955 to November 1958.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which later transferred jurisdiction over this case to the RO in Chicago, Illinois. 


FINDING OF FACT

Through a preponderance of the evidence, it is shown that the Veteran's bilateral hearing loss in all likelihood did not originate from an incident of his active military service.


CONCLUSION OF LAW

The criteria are not met for service connection for bilateral hearing loss. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist the Veteran

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).
VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)       must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court) has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In regard to the claim being decided on appeal, the RO has issued May 2006 VCAA notice correspondence which notified the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). The VCAA letter also included notification pertaining to the downstream disability rating and effective date elements of the Veteran's claim. 

The relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance,                  the VCAA notice correspondence preceded the September 2006 rating decision          on appeal, and thus met the standard for timely notice. 
The RO has taken appropriate action to comply with the duty to assist                   the Veteran in this case, through obtaining available service treatment records (STRs) and VA outpatient treatment records. There is no indication of any outstanding private medical records to obtain. The Veteran has undergone a VA Compensation and Pension examination with respect to the claim being decided. See 38 C.F.R. § 3.159(c)(4). Meanwhile, in support of his claim, the Veteran provided personal statements. He declined the opportunity to testify at a hearing. There is no indication of any further relevant evidence or information which has not already been obtained. Thus, the record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis

Service connection may be granted for any current disability that is the result of      a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).
Also of application to claims for direct service connection, is the principle that where a chronic disease is shown during service, subsequent manifestations of     the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. On the other hand, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R. § 3.303(b).

Moreover, certain chronic diseases, such as other organic diseases of the nervous system (including sensorineural hearing loss) may be presumptively service connected if manifested to a compensable degree in the first post-service year. See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. Where the presumption of service connection applies, the Veteran does not need to indicate by competent evidence that his or her claimed condition was incurred or aggravated in service, as required to establish direct service connection.

Under 38 C.F.R. § 3.385, impaired hearing will be considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are           26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

The Veteran's contends that he worked as a jet engine mechanic at a Naval base for over two years from 1957 to 1958 and was assigned to the overhaul and repair squadron, in which capacity he frequently ran engine tests for days at a time, thereby causing high levels of noise exposure. 

The STRs in this case are absent for any documentation of symptoms, complaints or findings of hearing loss. At a separation examination, a whispered voice hearing test showed results of 15/15 in each ear. 

Records of VA outpatient treatment first show diagnosis of and treatment for hearing loss in May 2002. 

In his April 2006 formal application for VA compensation (VA Form 21-526) the Veteran stated that his condition of hearing loss began in 1985.

The Board initially observes that there is no documented noise exposure during service, or otherwise objective proof at separation of hearing loss sustained therein. That notwithstanding, the Veteran still has set forth competent allegations of excessive noise exposure during military service, which is also consistent with his documented military occupational specialty (MOS) as an Aircraft Jet Engine Mechanic. There is therefore an obligation to accept as competent and credible his allegations of in-service noise exposure. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (where lay evidence provided is credible and competent, the absence of contemporaneous medical documentation does not preclude further evaluation as to the etiology of the claimed disorder). See too, Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993) (when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a disability at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service). The determinative question for purposes of this claim then becomes whether the Veteran's current hearing loss is causally related to this reported history of noise exposure.

To provide further insight on the subject of etiology of hearing loss, the Veteran underwent a March 2008 VA Compensation and Pension examination by an audiologist who reviewed the contents of the claims file. It was further ascertained from a records review and the Veteran's own statements that he had loud noise exposure as a jet mechanic for three years in service, followed by iron work as a civilian for 35 years. There was also recreational noise exposure from stump grinding and farming. The Veteran further described the nature and extent of his noise exposure in service, stating that he worked on the flight line for two years and did not receive adequate hearing protection. An audiological evaluation was completed which indicated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
55
70
75
LEFT
5
5
60
70
85

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 68 percent in the left ear.

The VA examiner then expressed the opinion that it was much less than 50 percent likely that the Veteran's hearing loss was attributable to military duty. The stated rationale observed that the Veteran was discharged from the service with a normal whispered voice test in each ear. Also, he had undergone very significant occupational noise exposure for approximately four decades after service. Further noted was that the Veteran did not seek audiological services until 44 years after his discharge from service, and if the military had profoundly affected his hearing,          it was reasonable to assume that he would have sought audiological services much sooner than 44 years later.

The Board upon review of the evidence before finds the VA medical opinion on the subject of causation to be persuasive. The VA audiological examiner took into account the Veteran's competent reported history of noise exposure, yet found that there were several identifiable factors still weighing against the likelihood of a causal connection between hearing loss and military service, and this was done after a comprehensive claims file review and with a clear rationale. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion); Boggs v. West, 11 Vet. App. 334, 340 (1998). The VA examiner cited to the lack of seeking treatment for more than four decades as highly indicative of a lack of continuity of symptomatology from service to the present time period. See 38 C.F.R. § 3.303(b) (addressing the continuity of symptomatology requirement to demonstrate causal relationship to service, where an in-service condition is not "chronic" in nature). This lack of continuity of symptomatology was corroborated by the reported history that hearing loss did not have its onset until the mid-1980s. Another factor in the VA examiner's determination was a significant history of post-service occupational and recreational noise exposure, as contributing nonservice-related etiologies. Again, the Board is satisfied that the above opinion properly considered the Veteran's own assertions of in-service noise exposure, but ultimately ruled this out as the causative factor for hearing loss following a detailed review of the case. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of medical opinion evidence is based on the medical expert's personal examination of the veteran, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches).
 
Consequently, while some elements necessary to prove service connection are evident, i.e., those of a current disability, and competent evidence of noise exposure, the crucial element of a causal nexus to military service is not shown.  The Veteran's own assertions have also been afforded appropriate weight however, as he is a layperson, he cannot opine on the causation of a hearing loss condition several years after presumed noise exposure, as a matter not within the purview of lay observation. See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, the Board is denying service connection for bilateral hearing loss.  The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


